United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 07-2549
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      Eastern District of Missouri.
Gerald Miner,                              *
                                           *          [UNPUBLISHED]
             Appellant.                    *

                                 ________________

                                 Submitted: January 17, 2008
                                     Filed: April 7, 2008
                                 ________________

Before LOKEN, Chief Judge, HANSEN and MURPHY, Circuit Judges.
                            ________________

PER CURIAM.

      Gerald Miner appeals the district court’s1 denial of his motion for the return of
seized property. See Fed. R. Crim. P. 41(g) ("A person aggrieved . . . by the
deprivation of property may move for the property's return.”). As relevant to this
appeal, Miner challenged the forfeiture of $3,220 that law enforcement officers
lawfully seized from him in 1994, arguing that the forfeiture deprived him of due
process because he did not receive notice of the pending forfeiture. The district court

      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
held a hearing, where the Government introduced a certified-mail return receipt signed
"Gerald Miner," indicating that he received the forfeiture notice that accompanied the
receipt. Miner testified that he did not receive the notice and that the signature on the
receipt was not his. The district court considered Miner's testimony and compared the
allegedly forged signature to a different signature that Miner conceded was his,
ultimately finding that Miner signed the receipt and received notice of the forfeiture.
Having carefully considered the record and Miner's argument that the district court's
finding is clearly erroneous, we affirm.

        A host of legal authority supports the means by which the district court
authenticated the return-receipt signature–that is, by comparison with an already
authenticated signature. See Fed. R. Evid. 901(b)(3) (permitting the trier of fact to
authenticate handwriting by comparing the disputed handwriting with a sample that
already has been authenticated); Greater Kansas City Laborers Pension Fund v.
Thummel, 738 F.2d 926, 928 (8th Cir. 1984) ("[G]enerally the trier of fact may
compare a contested sample of handwriting with an authenticated sample and decide
that the contested sample is authentic even in the absence of expert testimony"); see
also 28 U.S.C. § 1731 ("The admitted or proved handwriting of any person shall be
admissible, for purposes of comparison, to determine genuineness of other
handwriting attributed to such person."). And while it is apparent that there are subtle
differences between the two signatures, giving due regard to our deferential standard
of review, see Shurgard Storage Ctrs. v. Lipton-U. City, LLC, 394 F.3d 1041, 1045
(8th Cir. 2005), we cannot conclude that the two cursive signatures are so dissimilar
in form and style that the district court's finding is clearly erroneous. Moreover, the
district court observed Miner's testimony that he did not sign the receipt firsthand, and
is best suited to both determine whether Miner's testimony was credible and assess the
authenticity of the handwriting. We conclude that the district court's finding that
Miner signed the return receipt is not clearly erroneous, and we affirm the well-
reasoned opinion of the district court. See 8th Cir. R. 47B.
                          ______________________________

                                           -2-